DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 and 10/04/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,305,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious in view of the claims in the patent as discussed below:
Regarding claim 16, claim 1 of Patent’537 teaches a fluid ejection device comprising (claim 1 line 15): 
a support structure having at least one fluid supply channel therethrough (claim 1 lines 16-17); and 
at least one fluid ejection die coupled with the support structure, each respective fluid ejection die of the at least one fluid ejection die having a die length and a die width, each respective fluid ejection die comprising (claim 1 lines 19-22): 
a plurality of nozzles arranged at die length positions along the die length and die width positions in plural columns along the die width, the plurality of nozzles arranged such that only one nozzle is positioned at each die length position (claim 1 lines 23-29); 
a plurality of fluid ejection chambers including a respective ejection chamber fluidically coupled with each respective nozzle of the plurality of nozzles (claim 1 lines 30-32); and 
an array of fluid feed holes including at least one respective fluid feed hole fluidically coupled with the at least one fluid supply channel and each respective ejection chamber (claim 1 lines 33-37).

Regarding claim 17, claim 9 of Patent’537 teaches wherein the plurality of nozzles of the at least one fluid ejection die includes a first plurality of nozzles arranged to zig-zag along the die length, the first plurality of nozzles fluidically coupled together, and a second plurality of nozzles arranged to zig-zag along the die length, the second plurality of nozzles fluidically coupled together (claim 9).

Regarding claim 18, claim 4 of Patent’537 teaches wherein the plurality of nozzles of the at least one fluid ejection die includes a first column of nozzles aligned along the die length at a first position along the die width, and a second column of nozzles aligned along the die length at a second position along the die width (claim 4).
Regarding claim 19, claim 9 of Patent’537 teaches wherein the first column of nozzles is arranged in plural nozzle groups, and the second column of nozzles is arranged in plural nozzle groups, the nozzle groups being configured to zig-zag between the first column and the second column along the die length (claim 9).
Regarding claim 20, claim 5 of Patent’537 teaches wherein nozzles in each nozzle group are spaced apart by a first distance, and the nozzle groups are spaced apart by a second distance, the second distance being greater than the first distance (claim 5).
Regarding claim 21, claims 6,7 of Patent’537 teaches wherein each nozzle group includes three nozzles (claims 6,7).
Regarding claim 22, claim 2 of Patent’537 teaches wherein the at least one fluid ejection die comprises a plurality of fluid ejection dies arranged along a length of the support structure in a generally end-to-end staggered manner (claim 2).
Regarding claim 23, claim 3 of Patent’537 teaches wherein the at least one fluid supply channel comprises at least two fluid supply channels through the support structure, the plurality of fluid ejection dies comprises a first set of fluid ejection dies fluidically coupled with a first fluid supply channel of the at least two fluid supply channels, and the plurality of fluid ejection dies comprises a second set of fluid ejection dies fluidically coupled with a second fluid supply channel of the at least two fluid supply channels (claims 3).
Regarding claim 24, claim 8 of Patent’537 teaches wherein the at least one respective fluid feed hole fluidically coupled with each respective ejection chamber includes a first respective fluid feed hole fluidically coupled with each respective ejection chamber, and the at least one respective fluid feed hole fluidically coupled with each respective ejection chamber includes a second respective fluid feed hole coupled with each respective ejection chamber, and each respective fluid ejection die of the at least one fluid ejection die further comprises: an array of ribs in the respective fluid ejection die that define an array of fluid circulation channels, the array of fluid circulation channels fluidically coupled with the at least one fluid supply channel formed through the support structure, wherein the first fluid feed hole is fluidically coupled with a respective first fluid circulation channel, and the second fluid feed hole is fluidically coupled with a respective second fluid circulation channel (claim 8).
Regarding claim 25, claim 10 of Patent’537 teaches a fluid ejection device comprising (claim 10 line 37): 
a support structure having at least one fluid supply channel therethrough (claim 10 lines 38-39); and 
a plurality of fluid ejection dies, each respective fluid ejection die of the plurality comprising (claim 10 lines 40-41): 
a plurality of nozzles arranged in plural nozzle columns along the die length and the die width in a staggered manner, each respective nozzle column of the plural nozzle columns extending along the die length at a different die width position and being defined by nozzles aligned along the die length, nozzles of the plurality of nozzles arranged such that each respective nozzle of a respective set of neighboring nozzles of the plurality of nozzles is arranged in a different respective nozzle column and at a different die length position along the die length (claim 10 lines 42-53); 
an array of ribs that define an array of fluid circulation channels in the respective fluid ejection die, the array of fluid circulation channels fluidically coupled with the at least one fluid supply channel formed through the support structure (claim 10 lines 54-58); and 
each respective nozzle column including an array of fluid feed holes with both a respective first fluid feed hole and a respective second fluid feed hole fluidically coupled with each respective nozzle of the respective nozzle column such that each respective nozzle is fluidically coupled with respective first and second fluid feed holes, each respective first fluid feed hole of each respective nozzle column fluidically coupled with a common respective first fluid circulation channel of the array of fluid circulation channels, and each respective second fluid feed hole of the respective nozzle column fluidically coupled with a common respective second fluid circulation channel of the array of fluid circulation channels (claim 10 lines 59-67, 1-5 in page 21).
Regarding claim 26, claim 11 of Patent’537 teaches wherein each respective fluid ejection die of the plurality further comprises: an interposer forming a surface of the array of fluid circulation channels, the interposer defining a die fluid input fluidly through which the array of fluid circulation channels and the at least one fluid supply channel are fluidically coupled, and the interposer further defining a die fluid output through which the array of fluid circulation channels and the at least one fluid supply channel are fluidically coupled (claim 11).
Regarding claim 27, claim 12 of Patent’537 teaches wherein the respective set of neighboring nozzles are aligned along a respective diagonal with respect to the die length and the die width, and the array of ribs are arranged parallel to the respective diagonal (claim 12).
	Regarding claim 28, claim 13 of Patent’537 teaches wherein the plurality of fluid ejection dies are arranged generally end-to-end in a staggered manner along a length of the support structure in a first set of fluid ejection dies and a second set of fluid ejection dies, the at least one fluid supply channel includes a first fluid supply channel through the support structure and a second fluid supply channel through the support structure, the first set of fluid ejection dies are fluidically coupled with the first fluid supply channel, and the second set of fluid ejection dies are fluidically coupled with the second fluid supply channel (claim 13).
	Regarding claim 29, claim 14 of Patent’537 teaches a fluid ejection device comprising (claim 14 line 1): 
a support structure having a first fluid supply channel and a second fluid supply channel formed therethrough (claim 14 lines 2-3); and 
at least one fluid ejection die, each respective fluid ejection die of the at least one fluid ejection die comprising (claim 14 lines 4-5): 
a plurality of nozzle groups arranged along a die length and a die width of the respective fluid ejection die, the nozzle groups arranged in a first nozzle column and second nozzle column such that neighboring nozzle groups are positioned in different nozzle columns such that nozzle groups zig-zag along the die length (claim 14 lines 6-25).
Regarding claim 30, claim 15 of Patent’537 teaches wherein each nozzle group includes at least two nozzles aligned along the die length (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853